Citation Nr: 1632759	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In correspondence dated in April 2013, the Veteran requested a hearing before the Board.  However, in correspondence dated in January 2014, the Veteran withdrew his request for a Board hearing.  

The issue of entitlement to an increased initial rating for PTSD being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD that was received on March 8, 1993.
 
2.  In an unappealed September 1993 rating decision, the RO denied service connection for PTSD.  The Veteran did not appeal.
 
3.  In November 2010, the RO granted service connection for PTSD and assigned a rating of 50 percent effective June 18, 2010.  
 
4.  Additional service personnel records were associated with the claims file after the September 1993 denial of the claim for service connection for PTSD.  These personnel records were presumably available in 1993, although they may have been classified at that time.  

5.  The appropriate effective date for the award of service connection for PTSD is March 8, 1993.


CONCLUSION OF LAW

An effective date of March 8, 1993, is warranted for the award of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran initially filed a claim for service connection for PTSD which was received on March 8, 1993.  The claim was denied in a September 1993 rating decision because the RO determined that the credible evidence of significant stressors likely to evoke significant distress in almost anyone was not shown.   

The current claim for service connection for PTSD was received from the Veteran on June 18, 2010.  In a November 2010 rating decision, the Veteran's claim for service connection for PTSD was reopened and granted.  The Veteran was awarded a 50 percent rating for PTSD effective June 18, 2010.   

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

If a veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105.  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1100, 20.1103.  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r).

While a denied, but unappealed, claim is generally final, there is one exception that will allow the evidence to be reconsidered as if the denial had not been issued.  Specifically, if at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

In this case, as noted, the Veteran initially filed a claim for service connection for PTSD on March 8, 1993.  At that time, the Veteran's service treatment reports and some service personnel records were of record.  The records associated with the claims file at that time indicated that the Veteran participated in numerous operations during his service in Vietnam.  

At an April 1993 VA examination, the Veteran was diagnosed with PTSD and the examiner indicated that the Veteran experienced events in his two tours of combat in Vietnam which would constitute stressors for the purposes of diagnosing PTSD.  Specifically, the examiner noted that the Veteran had been repeatedly subjected to events and situations in which the potential for loss of life was present.    

In a September 1993 rating decision, the claim for service connection for PTSD was denied because the RO determined that the credible evidence of significant stressors likely to evoke significant distress in almost anyone was not shown.  The Veteran did not appeal the denial of his claim and the September 1993 rating decision became final.  38 C.F.R. §§ 3.104, 20.1103.

On June 18, 2010, the Veteran submitted a claim for service connection for PTSD.  In a November 2010 rating decision, the Veteran was awarded service connection for PTSD and granted a 50 percent rating effective June 18, 2010.  The grant of service connection for PTSD was based on an August 2010 VA examination at which the Veteran was diagnosed with PTSD.  In a September 2010 addendum, the examiner indicated that the Veteran's symptoms of PTSD were caused by the Veteran's fear of hostile military activity.  

The Board notes that since the September 1993 rating decision, additional service personnel records which were not previously of record have been associated with the claims file.  The records were noted to have been declassified and pertain to some of the missions that the unit in which the Veteran served during his tour in Vietnam participated in.  The records reflect that vehicle convoys encountered heavy mortar, and recoilless and automatic weapons fire.  Several vehicles were destroyed by enemy fire and one task vehicle was destroyed by an enemy mine.  Additionally, two member of the Battalion were killed in action while on a convoy.  

As noted, if the newly received service department record served in whole or part as the basis for the award of benefits, VA is required to reconsider the claim (not whether to reopen it), and the effective date of the award will be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3). 

here, while the Veteran's claim for service connection for PTSD was previously denied in September 1993 and processed as a new and material evidence claim by the RO in June 2010, since the September 1993 denial, VA associated service documents which were not previously of record, and as such the decision should have been reconsidered, rather than being processed as a new and material evidence claim.  The record is clear that service personnel records were received after the September 1993 rating decision and served as part of the basis for the grant. 

Under such circumstances, the Board is required to reconsider the claim. 

The VA examiner at the April 1993 VA examination acknowledged that the Veteran was repeatedly subjected to events and situations where the potential for loss of life was present and linked the diagnosis of PTSD to such events.  The newly received service personnel records confirm that the Veteran's unit came under enemy fire and casualties resulted, which corroborates the occurrence of a stressor that has been linked to the diagnosis of PTSD.  The August 2010 VA examiner diagnosed the Veteran with PTSD and indicated that the Veteran's symptoms of PTSD were caused by the Veteran's fear of hostile military activity.  Consequently, the appropriate effective date of the claim for service connection for PTSD is March 8, 1993, the date VA received the previously decided claim.  38 C.F.R. §3.156(c)(3).  


ORDER

An earlier effective date of March 8, 1993, for the award of service connection for PTSD is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for an increased initial rating for PTSD can be reached.  

The Veteran was last afforded a VA examination for his service connected PTSD in March 2012.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's representative noted the Veteran's assertion that his service connected PTSD has worsened.  In order to properly adjudicate the claim on appeal, another examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  

2.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


